NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

STEVEN D. MACK,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-1018
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 26, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Nick Nazaretian
and Barbara Twine Thomas, Judges.

Steven D. Mack, pro se.


PER CURIAM.

             Affirmed. See State v. Matthews, 891 So. 2d 479 (Fla. 2004); Bizzell v.

State, 912 So. 2d 386 (Fla. 2d DCA 2005); Rankin v. State, 174 So. 3d 1092 (Fla. 4th

DCA 2015); Shivers v. State, 96 So. 3d 1039 (Fla. 4th DCA 2012); Cooper v. State, 902
So. 2d 945 (Fla. 4th DCA 2005); Robinson v. State, 642 So. 2d 644 (Fla. 4th DCA

1994).



SILBERMAN, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.